



CONSULTING AGREEMENT AND GENERAL RELEASE
THIS CONSULTING AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into as of June 15, 2018, by and between DECKERS OUTDOOR CORPORATION, a
Delaware corporation (the “Company”), and THOMAS A. GEORGE, an individual
(“Executive”), and is effective as of July 16, 2018 (the “Separation Date”). The
Company and Executive are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”
RECITALS
A.    Executive and the Company are parties to that certain Change of Control
and Severance Agreement, dated as of January 1, 2010 (the “Severance
Agreement”).
B.    Executive and the Company desire to terminate the Severance Agreement, and
further desire to terminate their employment relationship, in each case on the
terms and subject to the conditions set forth in this Agreement.
C.    Following the termination of Executive’s employment, the Company desires
to retain Executive as an independent contractor to perform consulting services
for the Company, and Executive is willing to perform such services, on the terms
and subject to the conditions set forth in this Agreement.
AGREEMENT
In consideration of their mutual covenants, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:
1.Separation from Employment. Executive’s employment with the Company is
terminated effective at the close of business on the Separation Date. Except as
otherwise expressly set forth in this Agreement, all of Executive’s
employment-related compensation and benefits, as well as roles and
responsibilities, shall terminate on the close of business on the Separation
Date. Executive acknowledges that neither the Company nor any of its
subsidiaries has any obligation to employ him at any point in the future.
2.Benefits Paid Upon Termination of Employment. In connection with the
termination of Executive’s employment, and in reliance on Executive’s
representations, warranties, agreements, acknowledgements and releases set forth
in this Agreement, the Company shall:
(a)Accrued Base Salary. Pay Executive any base salary that has accrued but was
not paid as of the Separation Date, less legally required withholding and
payroll deductions;
(b)Accrued Vacation Payment. Pay Executive for unused vacation days accrued as
of the Separation Date in an amount equal to Executive’s base salary multiplied
by a fraction the numerator of which is the number of accrued unused vacation
days and the denominator of which is 260, less legally required withholding and
payroll deductions;







--------------------------------------------------------------------------------





(c)Reimbursable Expenses. Reimburse Executive for expenses reasonably incurred
by him in connection with his employment with the Company during the period
prior to the Separation Date;
(d)Benefit Plans and Programs. Provide to Executive any accrued and vested
benefits required to be provided by the terms of any Company-sponsored benefit
plans or programs, together with any benefits required to be paid or provided
under applicable law (to the extent not duplicative with the other payments and
benefits addressed in this Section 2);
(e)FY 2018 Cash Incentive Bonus. It is expected that the cash incentive bonus
earned with respect to the fiscal year beginning April 1, 2017 and ending March
31, 2018 (“fiscal 2018”) will have already been paid in full by the Separation
Date, less legally required withholding and payroll deductions;
(f)Pro-Rated FY 2019 Cash Incentive Bonus. Pay Executive a pro-rated portion of
the “target” amount of the cash incentive bonus payable with respect to the
fiscal year beginning April 1, 2018 and ending March 31, 2019 (“fiscal 2019”) in
accordance with the executive compensation policies and programs in effect on
the Separation Date, based on Executive’s actual length of service to the
Company during fiscal 2019 through the Separation Date, which amount shall be
payable in a lump sum within thirty (30) days following the Separation Date,
less legally required withholding and payroll deductions;
(g)Severance Payments. Commencing within thirty (30) days following the
Separation Date, pay Executive severance equal to twelve (12) months of
Executive’s base salary (in effect on the Separation Date), less legally
required withholding and payroll deductions, which amounts shall be paid on the
regular biweekly payroll dates of the Company in accordance with the Company’s
payroll practices in effect on the Separation Date. Each installment payment
made pursuant to this Section 2(g) shall be considered a separate payment for
purposes of Section 409A of the Internal Revenue Code (the “Code”), including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii). The obligation of the Company to make severance payments
pursuant to this Section 2(g) shall cease, and the Consulting Period (as defined
in Section 3(a)) shall terminate (if not previously terminated), upon
Executive’s acceptance of employment or other professional relationship with a
competitor of the Company (defined as a company or other enterprise engaged in
the business of designing, manufacturing, distributing and/or selling footwear)
or upon a material breach of the terms of this Agreement. Executive agrees to
notify the Company in writing promptly upon accepting any such relationship
during the Severance Period (as defined in this Section 2(g)). For services
provided to any non-competitor third party as an employee or pursuant to another
professional relationship during the twelve (12) month period following the
Separation Date (the “Severance Period”), the severance payments paid pursuant
to this Section 2(g) shall be mitigated on a dollar-for-dollar basis for any
income received by Executive, provided, however, that any value attributable to
the continued vesting of the Equity Awards (as defined in Section 4) shall not
constitute “income” for this purpose and shall not serve to mitigate the
severance payments, provided, further, that the severance payments paid pursuant
to







--------------------------------------------------------------------------------





this Section 2(g) shall not be mitigated for income received by Executive for
service on the board of directors (or similar governing body) of any
non-competitor third party;
(h)COBRA Benefits. To the extent Executive timely elects continued coverage
under COBRA, the Company will pay COBRA group health insurance premiums for
Executive and his eligible dependents, if applicable, until the earliest of (i)
the first anniversary of the Separation Date, (ii) the expiration of Executive’s
eligibility for the continuation coverage under COBRA, (iii) the date on which
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with his employment by a third party (the period from the
Separation Date until the earliest of the dates set forth in (i) through (iii),
the “COBRA Payment Period”). If Executive becomes eligible for health insurance
coverage under a new employer’s group health plan, or if he otherwise ceases to
be eligible for COBRA coverage, he must immediately notify the Company, and the
Company’s obligation to pay COBRA premiums shall immediately cease.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA payments without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall provide Executive with
taxable monthly payments in an amount equal to the premium amount for the first
month of Executive’s COBRA coverage paid pursuant to this Section 2(h) (which
amount shall be grossed up to the extent necessary to cover the applicable
taxes), and such monthly payments shall be made through the remainder of the
COBRA Payment Period. In the event of Executive’s death occurring during the
COBRA Payment Period, the Company shall continue to make monthly payments to
Executive’s spouse for the benefit of his eligible dependents in accordance with
the foregoing sentence; and
(i)Deferred Compensation. The Company acknowledges that prior to the termination
of his employment, Executive was eligible to participate in certain of the
Company’s deferred compensation programs, and Executive’s right to receive
payments pursuant to such deferred compensation programs shall not be affected
by the execution of this Agreement or the termination of his employment. In
addition, the payment by the Company to Executive of amounts deferred pursuant
to the deferred compensation programs shall not constitute income received by
Executive “for duties performed for the Company” for purposes of Section 2(g) of
this Agreement and shall not serve to mitigate the amount of any severance
payments paid pursuant to that section.
3.Consulting Agreement. Upon Executive’s execution of this Agreement, the
Company agrees to retain Executive as an independent contractor, and in
consideration of the various benefits provided to Executive as set forth in this
Agreement, Executive agrees to provide consulting services to the Company on the
terms and subject to the conditions set forth in this Agreement.
(a)    Retention of Consultant. The Company agrees to retain Executive as a
consultant from the day immediately following the Separation Date until March
31, 2019, unless earlier terminated in accordance with Section 3(c) (such
period, the “Consulting Period”).
(b)    Scope of Consulting Services. Executive shall provide consulting services
to the Company within his areas of expertise upon request by the Company. The
Company anticipates that Executive will provide consulting services at the
request of, and subject to the direction of, any one or more of the following
persons: the Company’s Chief Executive Officer (the “Chief Executive Officer”),







--------------------------------------------------------------------------------





the Company’s incoming Chief Financial Officer (the “Chief Financial Officer”),
the Chairman of the Board and the Chairman of the Audit Committee. The Company
anticipates that the consulting services to be provided by Executive shall
include, but not be limited to supporting and mentoring the Chief Financial
Officer, providing general consulting services to the Company, responding to
questions relating to Executive’s areas of expertise, and generally assisting
with the transition of his duties and responsibilities. Executive shall provide
monthly updates, either in-person or by telephone, as to the status of his
services to the Chief Executive Officer. Executive agrees to exercise the
highest degree of professionalism and to fully utilize his expertise and talents
in performing these consulting services. Executive agrees to generally make
himself available to perform the consulting services during regular business
hours throughout the Consulting Period.
(c)    Term and Termination. The Consulting Period shall end on the earliest to
occur of the following: (i) March 31, 2019, (ii) fifteen (15) days following the
delivery of written notice by Executive, and (iii) immediately upon the Company
delivering written notice to Executive of an uncured material breach of any of
his obligations hereunder, or an uncured material breach of any of his
obligations under the Confidentiality Agreement (as defined in Section 15).
Prior to delivering written notice of termination to Executive for an uncured
material breach of any of his obligations under this Agreement or the
Confidentiality Agreement, the Company shall provide Executive written notice of
the material breach and allow a fifteen (15) day period during which Executive
may cure the material breach, provided, however, that to the extent such breach
is not curable (as determined by the Company in its reasonable discretion), the
Company shall be permitted to deliver written notice of termination immediately
upon discovery of the material breach. Upon termination of the Consulting
Period, Executive’s “Continuous Service” (as defined in Section 4) shall
immediately terminate for purposes of each of the Equity Awards (as defined in
Section 4) that are then outstanding.
(d)    No Consulting Fees. Executive will not charge the Company any separate
consulting fees, other than the benefits provided to Executive as set forth in
this Agreement, for the services he will render to the Company during the
Consulting Period.
(e)    Reimbursement of Expenses. Executive agrees to seek advance written
approval from the Chief Executive Officer prior to incurring any expenses for
which he will seek reimbursement in connection with consulting services rendered
pursuant to this Agreement.
(f)    Independent Contractor. Executive understands and agrees that, except as
specifically provided in this Agreement: (i) his relationship with the Company
during the Consulting Period is that of an independent contractor, and nothing
in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship, (ii) he will not
be entitled to any of the compensation or benefits that the Company or any of
its subsidiaries may make available to its officers or employees, including, but
not limited to, paid vacation, sick leave, group health or life insurance,
profit-sharing or retirement benefits, (iii) neither the Company nor any of its
subsidiaries will be responsible for withholding or paying any income, payroll,
Social Security or other federal, state or local taxes, making any insurance
contributions, or obtaining worker’s compensation insurance for Executive, (iv)
he will have no responsibilities to or on behalf of the Company other than as
specifically provided in this Section 3, and (v), he is not permitted to
represent the Company in any manner whatsoever to any third party unless
expressly authorized to do so by the Chief Executive Officer (or any executive
officer operating at the direction of the Chief Executive Officer).
4.Treatment of Outstanding Equity Awards. The termination of Executive’s
employment with the Company, and the execution of this Agreement, shall not have
the effect of amending, modifying or otherwise impacting the terms of any equity
awards previously granted to Executive by the Company, including any restricted
stock unit awards or performance stock options, to







--------------------------------------------------------------------------------





the extent such awards are outstanding on the Separation Date (such awards,
collectively, the “Equity Awards”). The Equity Awards shall remain outstanding
subject to and consistent with the terms of the Company’s 2015 Stock Incentive
Plan (the “2015 Plan”), and the award agreements pursuant to which they were
granted. During the Consulting Period, Executive shall continue to perform
“Continuous Service” (as defined in the 2015 Plan or the award agreements
pursuant to which the Equity Awards were granted) to the Company for purposes of
the Equity Awards. Upon termination of the Consulting Period, Executive’s
“Continuous Service” shall immediately terminate for purposes of the Equity
Awards. The Compensation Committee shall have the sole authority to administer
and interpret the Equity Awards, including, without limitation, determining
whether any applicable performance-based or service-based conditions have been
satisfied. Nothing in this Section 4 shall limit the ability of Executive to
exercise any vested and unexercised equity awards granted to Executive by the
Company to the extent such awards remain outstanding on the Separation Date,
provided, that such awards are exercised in accordance with the terms of the
2015 Plan and the award agreements pursuant to which they were granted.
5.Termination of Severance Agreement. The Severance Agreement is terminated
effective immediately upon the effectiveness of this Agreement. This Agreement
supersedes and replaces in full the Severance Agreement, which shall no longer
be of any force and effect. Executive acknowledges that, immediately upon
execution of this Agreement, he shall have no rights with respect to or arising
in connection with the Severance Agreement, including, without limitation, the
right to receive any payments or benefits from the Company in connection with
the termination of his employment.
6.Release of Claims.
(a)    General Release. In exchange for the payments and other benefits provided
to Executive as set forth in Sections 2 and 3, and for other good and valuable
consideration provided by the Company to Executive, Executive hereby waives and
releases all claims, liabilities and obligations, whether known or unknown,
which he has or might otherwise have had against the Company, including itself
and its current and former parent, subsidiaries, and related entities, and any
of their respective current or former officers, directors, stockholders,
members, employees, agents, attorneys, representatives, successors and assigns
(hereinafter, collectively referred to as the “Released Parties”), arising prior
to the date on which this Agreement is made and entered into, including, but not
limited to, all claims regarding any aspect of his employment by the Company or
any of its subsidiaries; compensation or benefits paid by or received from, or
equity awards granted by, the Company or any of its subsidiaries; the
termination of his employment with the Company or any of its subsidiaries; any
violation of the Company’s policies, codes, guidelines or regulations; any any
written or oral contract or agreement between the Company and Executive; tort
and common law claims including, but not limited to, claims for wrongful or
retaliatory discharge, emotional distress, defamation, slander, libel or false
imprisonment; claims for attorneys’ fees, back pay, front pay or reinstatement;
claims for penalties of any kind or nature; claims based upon employment
discrimination or harassment of any kind or nature; and claims based upon
alleged violation of: the California Fair Employment and Housing Act (California
Government Code section 12900, et seq.); the Unruh Civil Rights Act (California
Civil Code section 51); the California Family Rights Act (California Government
Code sections 12945.2 and







--------------------------------------------------------------------------------





19702.3); the California Labor Code; the Equal Pay Act of 1963, as amended (29
U.S.C. section 206(d) et. seq.); Title VII of the Civil Rights Act of 1964, as
amended (42 U.S.C. section 2000e et seq.); the Employee Retirement Income
Security Act of 1974, as amended (29 U.S.C. section 1001 et seq.); the Family
Medical Leave Act (29 U.S.C. section 2601 et seq.); the Fair Labor Standards Act
of 1938, as amended (29 U.S.C. section 201, et seq.); the United States and
California Constitutions; the Americans With Disabilities Act, as amended (42
U.S.C. section 12101, et seq.); 42 U.S. C. sections 1981 and 1983; State and
federal WARN Acts; State or Federal wage and hour laws; or any other State,
Federal or local statutes or laws. Executive further acknowledges that such
released claims also include claims based on the Age Discrimination in
Employment Act, as amended (29 U.S.C. section 621, et seq.) and the Older
Workers Benefit Protection Act (29 U.S.C. §626(f)), as amended. The provisions
of this Section 6 do not release claims that cannot be released as a matter of
law.
(b)    Section 1542 Waiver. It is further understood and agreed that, as a
condition of this Agreement, all rights under Section 1542 of the Civil Code of
the State of California are expressly waived by Executive. Such section reads as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding Section 1542, for the purpose of implementing a full and
complete release and discharge of the Released Parties, Executive expressly
acknowledges that this Agreement is intended to include, and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Released Parties at the time of execution
hereof, and that this Agreement expressly contemplates the extinguishment of all
such claims.
(c)    Effectiveness of Release. In accordance with the Older Workers Benefit
Protection Act, Executive hereby knowingly and voluntarily waives and releases
all rights and claims, known and unknown, arising under the Age Discrimination
in Employment Act of 1967, as amended, which he might otherwise have had against
the Released Parties. Executive acknowledges that the consideration given for
this waiver is in addition to anything of value to which Executive is already
entitled. Executive is hereby advised that he has twenty-one (21) days in which
to consider and accept this Agreement by signing and returning this Agreement to
the Chief Executive Officer (although Executive may voluntarily choose to sign
and return the Agreement sooner). In addition, Executive has a period of seven
(7) days following his execution of this Agreement in which he may revoke the
Agreement. If Executive does not advise the Chief Executive Officer by a writing
received within such seven (7) day period of Executive’s revocation of his
acceptance of the Agreement, the Agreement will become effective and enforceable
upon the expiration of the seven (7) day period.
(d)    No Admissions. This Agreement shall not be construed as an admission by
the Company of any improper, wrongful or unlawful actions, or any other
wrongdoing against Executive, and the Company specifically disclaims any
liability to or wrongful acts against Executive on the part of itself, its
officers, directors, employees, agents, attorneys or representatives.
7.Executive’s Representations. Executive represents and warrants to the Company
that: (a) he has received all compensation and benefits owed to him by the
Company through the Separation Date, including any and all wages, bonuses, cash
incentive awards, restricted stock awards, stock option awards, restricted stock
unit awards, stock appreciation rights awards, long-term incentive plan awards,
deferred compensation, earned but unused vacation, reimbursable business
expenses, and any other payments, benefits, or other compensation of any kind or
nature to which he was or may have been entitled from the Company or any of its
subsidiaries, (b) he has the full legal right and authority to execute this
Agreement, and to perform the obligations required of him under this Agreement
and the







--------------------------------------------------------------------------------





Confidentiality Agreement, (c) neither the execution and delivery of this
Agreement nor the performance of Executive’s duties hereunder or under the
Confidentiality Agreement violates or conflicts with the provisions of any other
agreement or understanding to which he is a party or by which he is bound, and
(d) he is signing this Agreement voluntarily and with a full understanding of
and agreement with its terms.
8.Section 409A. Notwithstanding anything herein to the contrary, to the extent
(a) any amount or benefit payable to Executive pursuant to Sections 2 or 3 is
treated as non-qualified deferred compensation subject to Section 409A of the
Code, (b) Executive is determined by the Company to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, and (c) the Company
determines that delayed commencement of any portion of the amounts payable to
Executive pursuant to Sections 2 and 3 is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code (any such
delayed commencement, a “Payment Delay”), then such portion of Executive’s
payments and/or benefits described in Sections 2 and 3 shall not be provided to
Executive prior to the earlier of (i) the expiration of the six-month period
measured from the Separation Date, (ii) the date of Executive’s death, or (iii)
such earlier date as is permitted under Section 409A. Upon the expiration of the
applicable Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to Executive on the
first day following such expiration, and any remaining payments due under
Sections 2 and 3 shall be paid as otherwise provided herein. Notwithstanding
anything in this Section 8 to the contrary, to the maximum extent permitted by
applicable law, amounts payable to Executive pursuant to Sections 2 and 3 shall
be made in reliance upon the Section 409A Safe Harbor Limit and/or the exception
for short-term deferrals (as set forth in Treasury Regulation Section
1.409A-1(b)(4)). For purposes of this Agreement, “Section 409A Safe Harbor
Limit” will mean an amount equal to two (2) times the lesser of (x) Executive’s
annual rate of compensation for the taxable year immediately preceding the
taxable year in which the Separation Date occurs, and (y) the dollar amount in
effect under Section 401(a)(17) of the Code for the taxable year in which the
Separation Date occurs, in each case as determined in accordance with Treasury
Regulation §1.409A-1(b)(9)(iii).
9.Return of Company Property. By no later than the close of business on the
Separation Date, Executive shall return to the Company all Company equipment,
documents, information and other property (including any copies thereof) in his
possession or control. Executive agrees to make a diligent search to locate any
such equipment, documents, information and property within the timeframe
referenced above.
10.Confidentiality. The provisions of this Agreement will be held in confidence
by Executive and the Company and will not be publicized or disclosed in any
manner whatsoever, provided, however, that: (a) the Parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
and financial advisors, (b) the Company may disclose this Agreement as necessary
to fulfill legally required corporate reporting or disclosure requirements (as







--------------------------------------------------------------------------------





determined by the Company in its sole discretion), and (c) the Parties may
disclose this Agreement insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law.
11.Indemnification. Executive agrees to indemnify and hold harmless the Company
and each of its subsidiaries and related entities, and each of their respective
officers, directors, stockholders, members, employees, agents, attorneys,
representatives, successors and assigns, from and against any and all losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising, directly or indirectly, in connection with or as a
result of (a) any negligent, reckless or intentionally wrongful act of Executive
or Executive’s agents, attorneys or representatives, (b) a determination by a
court or agency that Executive is not an independent contractor, (c) any
material breach by Executive or Executive’s agents, attorneys or representatives
of any of the covenants or agreements contained in this Agreement or the
Confidentiality Agreement, and (d) any failure of Executive to perform the
consulting services in accordance with this Agreement, and any applicable laws,
rules and regulations. The Company agrees that the Indemnification Agreement,
entered into by and between Executive and the Company (the “Indemnification
Agreement”), shall expressly survive the termination of Executive’s employment,
and that the Company shall indemnify Executive on the terms and subject to the
conditions set forth in the Indemnification Agreement.
12.Noncompetition. To the fullest extent permitted under applicable law, from
the Separation Date until the date on which the Severance Period is terminated,
Executive shall not accept employment or engage in any professional relationship
with a competitor of the Company or any of its subsidiaries (defined as a
company or other enterprise engaged in the business of designing, manufacturing,
distributing and/or selling footwear), or otherwise engage, directly or
indirectly, in any business activity that is competitive with the Company or any
of its subsidiaries (whether as an officer, employee, director, stockholder,
member, partner, consultant, or otherwise).
13.Nonsolicitation. To the fullest extent permitted under applicable law, from
the Separation Date until twelve (12) months after the date on which the
Severance Period is terminated, Executive shall not, without the Company’s prior
written consent, directly or indirectly, solicit or encourage any of the
employees of the Company or any of its subsidiaries to leave their employment.
14.Nondisparagement. From the Separation Date and thereafter, Executive agrees
not to disparage the Company, any of its current or former subsidiaries, or any
of their respective current or former officers, directors or employees, in any
manner that is or is reasonably likely to be harmful to them or their business,
business reputation or personal reputation, provided, however, that this
provision shall not apply (a) if Executive is compelled and legally required to
testify in a legal proceeding or (b) in connection with Executive’s
participation in an Equal Employment Opportunity Commission proceeding, provided
that, in either case, the information provided by Executive is truthful and
accurate.
15.Confidentiality Agreement. Executive acknowledges and agrees that he is bound
by the Company’s standard form of Confidentiality Agreement, a copy of which is
attached hereto as Exhibit A (the “Confidentiality Agreement”), which restricts
the use and disclosure of confidential information







--------------------------------------------------------------------------------





of the Company and any of its subsidiaries received by Executive while
performing consulting services to the Company during the Consulting Period and
the Severance Period. Executive agrees to comply with each of the provisions of
the Confidentiality Agreement during the Consulting Period, the Severance Period
and thereafter. Executive acknowledges that a material breach of the
Confidentiality Agreement may result in the termination of this Agreement in
accordance with Section 3(c).
16.Limitation of Liability. IN NO EVENT SHALL COMPANY BE LIABLE TO EXECUTIVE OR
TO ANY OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, OR DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND
UNDER ANY THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER COMPANY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY
COMPANY TO EXECUTIVE UNDER THIS AGREEMENT FOR THE SERVICES GIVING RISE TO SUCH
LIABILITY.
17.Cooperation. In consideration for the payments and benefits provided in this
Agreement, Executive agrees to provide assistance and cooperate with the Company
in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of Executive’s employment by the Company. The Company agrees to reimburse
Executive for reasonable out-of-pocket expenses actually incurred in connection
with any such assistance or cooperation.
18.Miscellaneous.
(a)    Successors; Binding Agreement. This Agreement will be binding upon any
successor to the Company and will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, beneficiaries, designees,
executors, administrators, heirs, distributees, devisees and legatees.
(b)    Modification; No Waiver. This Agreement may not be modified or amended
except by an instrument in writing signed by the Parties hereto. No term or
condition of this Agreement will be deemed to have been waived, nor will there
be any estoppel against the enforcement of any provision of this Agreement,
except by written instrument by the Party charged with such waiver or estoppel.
No such written waiver will be deemed a continuing waiver unless specifically
stated therein, and each such waiver will operate only as to the specific term
or condition waived and will not constitute a waiver of such term or condition
for the future or as to any other term or condition.







--------------------------------------------------------------------------------





(c)    Severability. The covenants and agreements contained herein are separate
and severable and the invalidity or unenforceability of any one or more of such
covenants or agreements will not affect the validity or enforceability of any
other covenant or agreement contained herein.
(d)    Notice. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (i) delivered personally, (ii) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (iii) sent by next-day or overnight mail or delivery, or (iv) sent by
facsimile, using the following contact information:
If to Executive:
Thomas A. George


If to the Company:
Deckers Outdoor Corporation
250 Coromar Drive
Goleta, CA 93117
Attn: Chief Executive Officer
Facsimile: 805-456-0683

or, in each case, using such other contact information as may be specified in
writing to the other Parties hereto. All such notices, requests, demands,
waivers and other communications shall be deemed to have been received (i) if by
personal delivery, on the day delivered, (ii) if by certified or registered
mail, on the seventh (7th) business day after the mailing thereof, (iii) if by
next-day or overnight mail, on the day delivered, or (iv) if by facsimile, on
the next day following the day on which such facsimile was sent, provided that a
copy is also sent by certified or registered mail.
(e)    Assignment. This Agreement and any rights hereunder will not be
assignable by either Party without the prior written consent of the other Party
except as otherwise specifically provided herein.
(f)    Entire Understanding. This Agreement constitutes the entire understanding
between the Parties with respect to the subject matter hereof, and no agreement,
representation, warranty or covenant has been made by either Party except as
specifically provided herein.
(g)    Governing Law. This Agreement will be construed in accordance with the
laws of the State of California, without regard to the conflict of law
provisions thereof, with venue proper only in the County of Santa Barbara,
California.
(h)    Payment of Legal Fees. The Parties agree to bear their own fees and costs
(including attorney’s fees) incurred in connection with the negotiation,
preparation and execution of this Agreement. If any action or proceeding is
brought by either Party to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorney’s fees
and costs, in addition to any other relief to which such Party may be entitled.







--------------------------------------------------------------------------------





(i)    Independent Legal Counsel. Executive acknowledges that the Company has
advised Executive to consult with independent legal counsel of Executive’s
choosing prior to executing this Agreement. Executive acknowledges that he has
had the time and opportunity to be represented by independent legal counsel
during the negotiation and execution of this Agreement, and that he has either
been represented to his satisfaction or has chosen not to be so represented.


(j)    Arbitration.
(i)    Agreement to Arbitrate. The Parties hereto agree that any dispute or
controversy arising out of, relating to, or arising in connection with this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof, shall be finally settled by binding arbitration, unless
otherwise required by law, to be held in Santa Barbara, California.
(ii)    Covered Claims. The claims covered by this provision include all claims
regarding any aspect of Executive’s employment and consulting with the Company
or any of its subsidiaries or affiliates. Covered claims also include, but are
not limited to, claims for: wrongful termination; breach of any contract or
covenant, express or implied; breach of any duty owed to Executive by the
Company or to the Company by Executive, including, but not limited to, this
Agreement; personal, physical or emotional injury; fraud, misrepresentation,
defamation, and any other tort claims; wages or other compensation due; benefits
paid by or received from, or equity awards granted by, the Company or any of its
subsidiaries; penalties; reimbursement of expenses; discrimination or
harassment, including but not limited to discrimination or harassment based on
race, sex, color, pregnancy, religion, national origin, ancestry, age, marital
status, physical disability, mental disability, medical condition, or sexual
orientation; retaliation; violation of any local, state, or federal
constitution, statute, ordinance or regulation (as originally enacted and as
amended), including but not limited to Title VII of the Civil Rights Act of 1964
(“Title VII”), Age Discrimination in Employment Act of 1967 (“ADEA”), Americans
With Disabilities Act (“ADA”), Fair Labor Standards Act (“FLSA”), Executive
Retirement Income Security Act (“ERISA”), Immigration Reform and Control Act,
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Family and Medical
Leave Act (“FMLA”), California Fair Employment and Housing Act (“FEHA”),
California Family Rights Act (“CFRA”), California Labor Code, California Civil
Code, the California Unruh Civil Rights Act, State and federal WARN Acts, and
the California Wage Orders. This Agreement shall not apply to any dispute if an
agreement to arbitrate such dispute is prohibited by law.
(iii)    Arbitration Process. The Parties further agree that any arbitration
shall be conducted before one neutral arbitrator selected by the parties and
shall be conducted under the Employment Arbitration Rules of the American
Arbitration Association (“AAA Rules”) then in effect. Executive may obtain a
copy of the AAA Rules by accessing the AAA website at www.adr.org, or by
requesting a copy from the Chief Executive Officer. By signing this Agreement,
Executive acknowledges that he has had an opportunity to review the AAA Rules
before signing this Agreement. The arbitrator shall have the authority to
determine arbitrability of claims and order such discovery by way of deposition,
interrogatory, document production, or otherwise, as the arbitrator considers
necessary to a full and fair exploration of the issues in dispute, consistent
with the expedited nature of arbitration. The arbitrator is authorized to award
any remedy or relief available under applicable law that the arbitrator deems
just and equitable, including any remedy or relief that would have been
available to the parties had the matter been heard in a court. Nothing in this
Agreement shall prohibit or limit the parties from seeking provisional remedies
under California Code of Civil Procedure (“CCP”) section 1281.8,







--------------------------------------------------------------------------------





including, but not limited to, injunctive relief from a court of competent
jurisdiction. The arbitrator shall have the authority to provide for the award
of attorney’s fees and costs if such award is separately authorized by
applicable law. Executive shall not be required to pay any cost or expense of
the arbitration that he would not be required to pay if the matter had been
heard in a court. The decision of the arbitrator shall be in writing and shall
provide the reasons for the award unless the parties agree otherwise. The
arbitrator shall not have the power to commit errors of law or legal reasoning
and the award may be vacated or corrected on appeal to a court of competent
jurisdiction for any such error.
(iv)    Applicable Law. The arbitrator(s) shall apply California law to the
merits of any dispute or claim, without reference to rules of conflicts of law.
(v)    ACKNOWLEDGMENT. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH
DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF, TO BINDING ARBITRATION, UNLESS
OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER
OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO EXECUTIVE’S CURRENT AND FORMER RELATIONSHIP WITH THE
COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING BUT NOT LIMITED TO, CLAIMS OF
HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.
(k)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement and any Party hereto
may execute this Agreement by signing any such counterpart. This Agreement shall
be binding upon Executive and the Company at such time as the Agreement, in
counterpart or otherwise, is executed by Executive and the Company.
[Signature Page Follows]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have duly executed this Consulting
Agreement and General Release as of the day and year first above written.
COMPANY:
DECKERS OUTDOOR CORPORATION
By:
/s/ David Powers               
 
David Powers
 
Chief Executive Officer and President
EXECUTIVE:
 /s/ Thomas A. George                 
Thomas A. George
 

     















